            Case 3:18-cr-00465-MMC Document 158 Filed 04/01/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA


                                      CRIMINAL MINUTES

 Date: April 1, 2021             Time: 10:03 – 10:24             Judge: MAXINE M. CHESNEY
                                         = 21 minutes
 Case No: 18-cr-00465-MMC-2 Case Name: United States v. Fujian Jinhua Integrated Circuit, Co. Ltd.

Attorney for Plaintiff: Laura Vartain Horn, Stephen Marzen
Attorney for Defendant: Jack DiCanio, Matthew Sloan

  Deputy Clerk: Tracy Geiger                       Court Reporter: Ana Dub



                                         PROCEEDINGS


Telephone Conference re: Stipulation to Continue Trial and Related Dates – held.

Parties to submit a proposed pretrial schedule no later than April 7, 2021.

Proposed schedule to include discovery, motion in limine schedule and pretrial conference.

CASE CONTINUED TO: February 14, 2022 for Jury Selection/Jury Trial (3-8 weeks)




EXCLUDABLE DELAY:
Category: Preparation of Counsel
Begins: September 30, 2020 (See: Minutes, Dkt. 130; Reporter’s Transcript, Dkt. 136, Page 22)
Ends: February 14, 2022
